[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT               FILED
                                                  U.S. COURT OF APPEALS
                       ________________________     ELEVENTH CIRCUIT
                                                       December 16, 2005
                             No. 05-12258            THOMAS K. KAHN
                         Non-Argument Calendar             CLERK
                       ________________________

                   D. C. Docket No. 99-02443-CV-ASG

ANDREW ALLOCO,
ABRAHAM FERNANDEZ,
STENY GARCIA-MONTES,
ALEX SILVA,
JOHN ALLEN,

                                                  Plaintiffs-Appellants,

AGUSTIN QUEVEDO, et al.,

                                                  Plaintiffs,

                                 versus

CITY OF CORAL GABLES, a Municipal Corporation,
UNIVERSITY OF MIAMI, a Non-Profit, Florida Corporation,

                                                  Defendants-Appellees,

THE FRATERNAL ORDER OF POLICE,
Lodge No. 7,

                                                  Intervenor-Defendant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                               (December 16, 2005)

Before DUBINA, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Appellants Andrew Alloco, Abraham Fernandez, Steny Garcia-Montes, Alex

Silva, and John Allen challenge the district court’s denial of their post-judgment

motion to disqualify, in which they sought recusal of United States District Judge

Alan S. Gold. Appellants assert (1) that the motion to disqualify was erroneously

transferred to the Chief United States District Court Judge for the Southern District

of Florida, rather than being considered by Judge Gold himself; and (2) that the

motion to disqualify should have been granted due to certain relationships between

Judge Gold, his wife, and his law clerk and Appellee, the University of Miami

(“UM”). Appellants also ask us to vacate all prior orders entered by Judge Gold,

including a dispositive summary judgment order that we previously affirmed on

appeal. After careful review, we affirm.

      The parties are familiar with the relevant background facts and we only

summarize them here. On November 25, 1996, Appellants, Coral Gables police

                                           2
officers who were employed as public safety officers at UM, which paid their salaries,

sued UM and the City of Coral Gables (“City”), alleging, inter alia, negligent

misrepresentation, conspiracy, Florida RICO violations, and 42 U.S.C. § 1983 claims

based on an agreement between the City and UM whereby Appellants claim they

were considered part-time City employees and therefore not entitled to the same

rights, pay, and benefits afforded to full-time City employees. Appellants originally

filed their complaint in state court and the action was removed, pursuant to the

Appellees’ motion, to federal court on September 8, 1999.

      After extensive discovery, the filing of a fifth amended complaint, and

settlement negotiations, in a 95-page order, Judge Gold granted Appellees’ motion

for summary judgment and entered final judgment on August 23, 2002. Allocco v.

City of Coral Gables, 221 F. Supp. 2d 1317 (S.D. Fla. 2002). On appeal, we affirmed

that decision without opinion, pursuant to 11th Cir. R. 36-1. Allocco v. City of Coral

Gables, 88 Fed. Appx. 380 (11th Cir. 2003).

      About four months after our mandate issued, on April 26, 2004, Appellants

filed the instant motion to disqualify Judge Gold. On May 7, 2004, Judge Gold

transferred the motion to Chief Judge William J. Zloch who referred it to a magistrate

judge to prepare a Report and Recommendation (R&R). The magistrate judge

concluded that none of Appellants’ arguments warranted the recusal of Judge Gold

                                          3
and that, even if an obligation to recuse existed, any resulting error was harmless

because, on appeal from the summary judgment decision, this Court affirmed the

entry of summary judgment. Appellants filed various objections to the R&R, but,

notably, did not object to the transfer of the motion to disqualify from Judge Gold to

Chief Judge Zloch. After conducting a de novo review of the record, the district court

adopted the R&R and denied the motion to disqualify. This appeal followed. In this

appeal, Appellants ask us to reverse the decision on the motion to disqualify and

vacate all of Judge Gold’s orders that pre-date the motion to disqualify, including the

summary judgment order that we previously affirmed on direct appeal.

      As a preliminary matter, Appellants did not raise the issue of Judge Gold’s

transfer of the motion to disqualify to Chief Judge Zloch at any time in the district

court. They did not object when the transfer took place, nor did they object at any

point in the proceedings before the magistrate judge, either before or after issuance

of the R&R. Finally, they did not object to Chief Judge Zloch prior to his adoption

of the R&R and denial of the motion to disqualify.

      We have consistently held that we will not consider issues raised for the first

time on appeal, with several exceptions, including when the issue “involves a pure

question of law, and if refusal to consider it would result in a miscarriage of justice.”

Narey v. Dean, 32 F.3d 1521, 1526-27 (11th Cir. 1994); see also Access Now, Inc.

                                           4
v. Southwest Airlines Co., 385 F.3d 1324, 1331-32 (11th Cir. 2004) (citing cases).

“The reason for this prohibition is plain: as a court of appeals, we review claims of

judicial error in the trial courts. If we were to regularly address questions . . . that

districts court never had a chance to examine, we would not only waste our resources,

but also deviate from the essential nature, purpose, and competence of an appellate

court.” Access Now, 385 F.3d at 1331. Since Appellants raised their challenge to the

transfer of the motion for the first time on appeal, and none of the “exceptional

circumstances” in which we have allowed claims to be raised for the first time exist

in the instant case, we conclude that Appellants waived this claim and we will not

consider it at this late juncture.

       As for the denial of the disqualification motion, we review for abuse of

discretion the district court’s denial of a recusal motion. See Byrne v. Nezhat, 261

F.3d 1075, 1100 (11th Cir. 2001); Jaffree v. Wallace, 837 F.2d 1461, 1465 (11th Cir.

1988). Abuse-of-discretion review

       recognizes the range of possible conclusions the trial judge may reach.
       By definition . . . under the abuse of discretion standard of review there
       will be occasions in which we affirm the district court even though we
       would have gone the other way had it been our call. That is how an
       abuse of discretion standard differs from a de novo standard of review.
       As we have stated previously, the abuse of discretion standard allows a
       range of choice for the district court, so long as that choice does not
       constitute a clear error of judgment.



                                           5
United States v. Frazier, 387 F.3d 1244, 1259 (11th Cir. 2004) (en banc) (internal

quotation marks and citations omitted), cert. denied, 125 S. Ct. 2516, 161 L. Ed. 2d

1114 (2005).

      Based on our extensive review of the record, as well as careful consideration

of the parties’ briefs, and the thorough and well-reasoned R&R, we can find no abuse

of discretion in the district court’s adoption of the R&R, after that court’s de

novo review of the record, and the court’s disposition of the motion to disqualify.

Accordingly, we affirm its judgment in all respects.

      AFFIRMED.




                                         6